Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 1003-1199
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Zhang et al.     Group:	2135
Serial No.:			17/205,542   Examiner:	Tuan Thai
For:  METHOD, DEVICE AND COMPUTER PROGRAM PRODUCT FOR DATA WRITING.


1. 	This action is responsive to amendment filed on July 12 2022.  Claims 2 and 10 have been canceled.  Claims 1, 3-9 and 11-22 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 9, 17 and 19).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method for writing data comprises determining an unavailable storage zone in multiple storage zones of a storage area, wherein each storage zone is used to store a zip header and compressed data corresponding to the zip header; acquiring a reference zip header for the unavailable storage zone, wherein the reference zip header includes metadata indicating a zone length of the unavailable storage zone; and generating consecutive write requests for the storage area based at least on target data to be written to the storage area and the reference zip header, so as to write the target data to available storage zones in the multiple storage zones. Particularly, the prior arts do not further teach nor suggest acquiring the reference zip header includes determining the zone length of the unavailable storage zone, determining an index for the reference zip header based on the zone length, and determining the reference zip header from a set of candidate zip headers corresponding to different zone lengths based on the index.  Accordingly, rewriting of data can be implemented by constructing large consecutive write requests, thus improving the write performance of the storage device.
In light of the foregoing; claims 1, 9, 17 and 19 of the present application are found to be patentable over the prior arts. 
	Claims 3-8; 11-16; 18 and 20-22 further limit the allowable independent claims 1, 9, 17 and 19.  These claims are therefore allowable for the same reason as being set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135